IN THE SUPREME COURT OF IOWA
                              No. 16–0609

                          Filed June 23, 2017


STATE OF IOWA,

      Appellee,

vs.

ZACHARY RYAN JAMES,

      Appellant.



      Appeal from the Iowa District Court for Adams County, Dustria A.

Relph, Judge.



      The district court granted the State’s motion to regulate discovery

and prevented the defendant from issuing ex parte subpoenas duces

tecum on third parties without notice to the State. AFFIRMED.



      Unes J. Booth of Booth Law Firm, Osceola, for appellant.



      Thomas J. Miller, Attorney General, Darrel Mullins and Andrew B.

Prosser, Assistant Attorneys General, and Douglas D. Daggett, County

Attorney, for appellee.



      Alan R. Ostergren, Muscatine, for amicus curiae Iowa County

Attorneys Association.
                                             2

ZAGER, Justice.

       This case is a companion case to State v. Russell, ___ N.W.2d ___

(Iowa 2017), also filed today.                This case raises the same legal

propositions 1 as those in Russell. Specifically, the district court order in

this case prevented James from issuing an ex parte subpoena duces

tecum and provided,

       Defendant shall not [serve] or deliver any subpoena on any
       person or entity for any purpose other than to secure the
       attendance of that person or entity as a witness at a
       deposition, on notice to all parties, pursuant to I.R.Crim.P.
       Rules 2.13(1) or (2) or Rule 2.13(2)(b) or to secure the
       attendance of a witness at trial or other court hearing.

       We granted James’s application for discretionary review. Since the

same legal reasoning and opinion in Russell fully applies here, our

opinion here is controlled and governed by our opinion in Russell. For

the reasons set forth in Russell, the decision of the district court is

affirmed.

       AFFIRMED.

       This opinion shall not be published.




       1The  defendant also raises the question of the right to confrontation under the
United States Constitution and the Iowa Constitution, which was not raised in Russell,
___ N.W.2d at ___. However, the defendant did not raise this issue in his motion to
reconsider the district court’s ruling, and therefore raises it for the first time on appeal.
We do not consider issues raised for the first time on appeal, including constitutional
issues, and therefore error was not preserved on this claim. State v. Derby, 800 N.W.2d
52, 60 (Iowa 2011).